      Case 4:20-cv-00910 Document 44 Filed on 12/28/20 in TXSD Page 1 of 5
                                                                                      United States District Court
                                                                                        Southern District of Texas

                                                                                           ENTERED
                                                                                        December 28, 2020
                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS                               David J. Bradley, Clerk

                                 HOUSTON DIVISION

PAUL STERLING,                 §
                               §
                               §
              Plaintiff,       §
                               §
VS.                            §                              CIVIL ACTION NO. H-20-910
                               §
GREATER HOUSTON TRANSPORTATION §
CO., et al.,                   §
                               §
              Defendants.      §

                                 MEMORANDUM & ORDER

       In March 2020, Paul Sterling, a driver in Houston’s MetroLift Transportation program,

sued the Greater Houston Transportation Company, Texas Paratransit, Inc., Yellow Cab

Paratransit Services, Inc., and Metropolitan Transit Authority of Harris County (“Metro”), on

behalf of a putative class. The Greater Houston Transportation Company, Texas Paratransit, and

Yellow Cab are all part of one corporate group (“Yellow Cab”). Sterling had no contract with

Metro. He did have a contract with Yellow Cab, which contained an arbitration clause. Sterling

alleged that he was misclassified as an independent contractor and that he did not receive overtime

wages due under the Fair Labor Standards Act, 29 U.S.C. § 201 et seq. Sterling sued on behalf of

himself and other similarly situated drivers, seeking certification of a collective action of drivers

seeking overtime pay due since March 2017, three years earlier.

       In 2018, another driver, Hubert Randle, brought a case raising the same FLSA overtime

pay allegations. Randle also sought to represent a collective action, suing Metro, but not Yellow

Cab. Like Sterling, Randle sought certification of a class of drivers who had agreements with

Yellow Cab and drove for Metro, who were classified as independent contractors. The court did
      Case 4:20-cv-00910 Document 44 Filed on 12/28/20 in TXSD Page 2 of 5




not certify a collective action in the Randle case. Instead, the court granted Metro’s motion to

dismiss Randle’s claims, without prejudice, in favor of arbitration. Randle v. Metro. Transit Auth.

of Harris Cty., No. CV H-18-1770, 2018 WL 4701567 (S.D. Tex. Oct. 1, 2018). Randle appealed

but dismissed his appeal before briefing. Randle filed for arbitration in November 2019, but

dismissed that proceeding.

       Metro has now moved to “enforce” this court’s October 2018 order dismissing the Randle

case by dismissing Sterling’s claims in favor of arbitration. (Docket Entry No. 27). Sterling

responds that a different result is required under the postjudgment unpublished Fifth Circuit

decision in Hiser v. NZone Guidance, L.L.C., 799 F. App’x 247 (5th Cir. 2020), which clarified

when nonsignatories to an arbitration agreement (like Metro) can enforce those agreements against

a signatory (like Randle or Sterling) under the Texas direct-benefits estoppel theory. The Fifth

Circuit opinion was issued almost two years after the order of dismissal in favor of arbitration in

Randle.

       In Hiser, the Fifth Circuit explained that when claims arise under a federal law, like the

FLSA claims here, nonsignatories cannot compel arbitration under a direct-benefits

estoppel theory. 799 F. App’x at 248. Hiser rested on Texas law that “when the substance of

the claim
arises from general obligations imposed by . . . federal law[,] direct-benefits estoppel is not

implicated even if the claim refers to or relates to the contract or would not have arisen ‘but for’

the contract's existence.” Jody James Farms, JV v. Altman Group, Inc., 547 S.W.3d 624, 637

(Tex. 2018). Because claims for overtime wages under the FLSA arise under a federal statute,

“plaintiffs do not seek a benefit from their agreements,” and direct-benefits estoppel does not apply

to those claims. Hiser, 799 F. App’x at 248.




                                                 2
      Case 4:20-cv-00910 Document 44 Filed on 12/28/20 in TXSD Page 3 of 5




I.     Analysis

       Metro moves to dismiss under Federal Rule of Civil Procedure 12(b)(1), framing its

argument as resisting the retroactive application of a post-final-judgment change in law. (Docket

Entry No. 27 at 7).

        “Under Rule 12(b)(1), a claim is properly dismissed for lack of subject-matter jurisdiction

when the court lacks the statutory or constitutional power to adjudicate the claim.” In re FEMA

Trailer Formaldehyde Prods. Liab. Litig., 668 F.3d 281, 286 (5th Cir. 2012) (quotation omitted).

Metro argues that the court’s order to dismiss in Randle is binding on Sterling in this case and

deprives this court of jurisdiction.

       Metro is right that the general rule is that a change in decisional law will not provide a basis

for relief from a judgment or order, which is usually sought under Rule 60(b) of the Federal Rules

of Civil Procedure. See, e.g., Seven Elves, Inc. v. Eskenazi, 635 F.2d 396, 402 (5th Cir. 1981)

(emphasizing the “great desirability of preserving the principle of the finality of judgments.”);

accord Priester v. JP Morgan Chase Bank, N.A., 927 F.3d 912, 913 (5th Cir. 2019) (the principle

“reflects that the interest in getting the law ‘right’ must sometimes give way to an even stronger

interest in finality,” particularly when the change in law is a change or clarification in how state

courts decide a state-law issue). Following this rule, Randle could not seek to overturn the

dismissal order in his case based on the decision in Hiser, which issued long after Randle’s case

was dismissed.

       But Sterling is not trying to circumvent or overturn the dismissal order in Randle. Sterling

is seeking to proceed with his FLSA claim and the claims of similarly situated Metro drivers with

Yellow Cab contracts classifying them as independent contractors. Neither Sterling nor employees

other than Randle had their claims dismissed in the earlier case. The fact that Sterling and others



                                                  3
      Case 4:20-cv-00910 Document 44 Filed on 12/28/20 in TXSD Page 4 of 5




who might be members of the putative class he now seeks to represent might have also been

members of the putative class Randle sought to represent does not change the outcome. No class

or collective action was certified in Randle. See Molock v. Whole Foods Mkt. Grp., Inc., 952 F.3d

293, 296 (D.C. Cir. 2020) (before certification, putative class members are not parties to an action).

Sterling does not need, and he is not seeking, to overturn the dismissal order that this court entered

in Randle in order to proceed with his FLSA claims or to represent a class of other similarly

situated drivers. The fact that Sterling’s cause of action arose while Randle was pending does not

change the outcome.

       Metro asserts that it is not raising a claim preclusion argument. (See Docket Entry No. 29

at 2). It could not, because res judicata applies only if four conditions are met: (1) parties are

identical; (2) the judgment in the prior action was rendered by a court of competent jurisdiction;

(3) the prior action concluded with a final judgment on the merits; and (4) the same claim or cause

of action must be involved in both suits. United States v. Shanbaum, 10 F.3d 305, 313 (5th Cir.

1994). The parties are not the same in the two cases, and the dismissal without prejudice in Randle

was not a judgment on the merits. See 2018 WL 4701567 at *11; see also Cooter & Gell v.

Hartmarx Corp., 496 U.S. 384, 396 (1990) (a dismissal without prejudice is not a judgment on the

merits and does not have a res judicata effect).

II.    Conclusion

       The court denies Metro’s motion to enforce, (Docket Entry No. 27), insofar as it seeks to

preclude Sterling from proceeding with his FLSA claim. Sterling may proceed with his claim and

may seek certification of, and issuance of notice to, a collective action consisting of Metro drivers




                                                   4
        Case 4:20-cv-00910 Document 44 Filed on 12/28/20 in TXSD Page 5 of 5




with contracts with Yellow Cab classified as independent contractors from March 2017 to March

2020.

               SIGNED on December 28, 2020, at Houston, Texas.



                                                        _______________________________
                                                           Lee H. Rosenthal
                                                           Chief United States District Judge




                                             5
